ORDER
The Disciplinary Review Board having filed a report with the Supreme Court setting forth that ROBERT A. BRAUN of *453PHILADELPHIA, PENNSYLVANIA, who was admitted to the Bar of this State in 1984, was suspended from the practice of law in Pennsylvania for three months following his conviction there for recklessly endangering another person and the report further setting forth the recommendation that ROBERT A. BRAUN be reciprocally disciplined under Rule l:20-7(d) for a period equivalent to his suspension in Pennsylvania, and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and ROBERT A. BRAUN is suspended from the practice of law, effective immediately, retroactive to September 3, 1987, and until the further Order of this Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said ROBERT A. BRAUN as an attorney at law of the State of New Jersey; and it is further
ORDERED that ROBERT A. BRAUN be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that' respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that ROBERT A. BRAUN reimburse the Ethics Financial Committee for appropriate administrative costs.